t c summary opinion united_states tax_court reynard and joyce m campbell petitioners v commissioner of internal revenue respondent docket no 3530-07s filed date reynard and joyce m campbell pro sese shannon edelstone for respondent wherry judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered 1all subsequent section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax_year at issue rule references are to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioners are husband and wife respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 for petitioners’ tax_year after concessions by the parties the issues remaining before the court are whether petitioners are entitled to additional deductions claimed on schedule c profit or loss from business for insurance expenses car and truck expenses and expenses for business use of their home whether petitioners are entitled to additional deductions claimed on schedule e supplemental income and loss for repairs to two multiunit dwellings used as rental properties and as petitioners’ home and rilea whether petitioners were required to capitalize certain expenditure sec_2respondent has conceded that petitioners are entitled to a dollar_figure schedule c deduction for expenses for business use of their home the amounts remaining in dispute relating to petitioners’ claimed schedule c deductions for business use of their home are dollar_figure in depreciation and a dollar_figure carryover loss from those amounts are computational and will be resolved in the rule computation in accordance with our decision in campbell v commissioner t c summ op which concerned mr campbell’s tax_year 3the two rental properties are located pincite and rilea way in oakland california relating to and rilea and whether petitioners are liable for an accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by reference into our findings at the time they filed their petition petitioners resided in california reynard campbell is a certified_public_accountant c p a and joyce campbell is a pbx operator in mr campbell was employed by bay area rapid transit bart in addition mr campbell maintained his own auditing and accounting business with respect to which petitioners reported schedule c gross_income of dollar_figure and a net profit of dollar_figure on their joint form_1040 u s individual_income_tax_return petitioners reported a schedule e loss of dollar_figure relating to and rilea way 4in addition respondent made a dollar_figure computational adjustment that resulted from adjustments to petitioners’ net_income from self-employment that computational adjustment will be resolved in the rule computation that the court will direct in accordance with this opinion 5pbx stands for private branch exchange pbxs are privately owned telephone switching systems 6petitioners calculated that profit by subtracting dollar_figure in reported business_expenses from dollar_figure in reported business income 7petitioners reported an actual loss of dollar_figure by continued on date respondent issued a notice_of_deficiency disallowing many of petitioners’ claimed schedule c and e deductions petitioners filed a timely petition with this court on date a trial was held on date in san francisco california discussion i burden_of_proof the commissioner’s determination of a taxpayer’s liability is generally presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue petitioners have not established that they meet the requirements under section continued subtracting dollar_figure in expenses and depreciation from dollar_figure in rents received but because of passive_activity_loss limitations they were not allowed to deduct that entire loss in although sec_469 provides an exemption to the passive_activity_loss rules for taxpayers who actively participated in a rental real_estate activity that allows such taxpayers to deduct a maximum loss of dollar_figure per year related to the rental real_estate activity that exemption begins to phase out for taxpayers with modified_adjusted_gross_income agi in excess of dollar_figure sec_469 petitioners’ modified agi in was dollar_figure a and for such a shift consequently the burden_of_proof remains on them ii general deduction rules deductions are a matter of legislative grace and the taxpayer must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs generally the court may allow for the deduction of a claimed expense even where the taxpayer is unable to fully substantiate it provided the court has an evidentiary basis for doing so 39_f2d_540 2d cir 85_tc_731 but see sec_1_274-5t temporary income_tax regs fed reg date in these instances the court is permitted to approximate the allowable expense bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite iii deductibility of repair expenses relating to petitioners’ schedule e business sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business 320_us_467 308_us_488 in contrast personal living or family_expenses are generally nondeductible sec_262 respondent concedes that petitioners have substantiated dollar_figure of the dollar_figure in claimed schedule e deductions for repair expenses respondent argues that petitioners have failed to substantiate the remaining dollar_figure the precise source of the dollar_figure remaining in dispute is not entirely clear that amount appears to comprise in part dollar_figure that mr campbell paid on date for wood flooring dollar_figure paid on date for a related flooring installation kit and dollar_figure that mr campbell paid mrs campbell for contract labor the remainder 8appendix a contains a summary of our conclusions as to each of the adjustments contained in the notice_of_deficiency appendix b contains a breakdown of the additional repair expenses that we are allowing petitioners to deduct 9more specifically respondent concedes that petitioners have substantiated dollar_figure of repair expenses but contends that dollar_figure of this amount is neither deductible nor depreciable the dollar_figure comprises a wood floor and related installation kit costing dollar_figure and dollar_figure respectively respondent would have petitioners capitalize those items and would allow depreciation but not until or 2007--when they were placed_in_service this in respondent’s view leaves dollar_figure in deductible repair expenses respondent also concedes that petitioners have substantiated another dollar_figure in repair expenses but argues that those expenses must be capitalized petitioners agree that dollar_figure of the dollar_figure must be capitalized the parties dispute whether the remaining dollar_figure of the dollar_figure must be capitalized or is fully deductible we will address these issues in the next section of our opinion apparently relates to a multitude of purchases by mr campbell at home depot and various hardware flooring paint and other stores petitioners have provided receipts and bank records reflecting most of those purchases regarding the dollar_figure deduction petitioners claimed for contract labor mr campbell testified that he paid his wife dollar_figure to help him clean petitioners’ rental units a canceled check reflects that such a payment was made on date at trial the court apprised petitioners that it would allow the deduction if they could show that they reported the dollar_figure as income on their joint_return in response mr campbell asserted okay well i don’t think that i can parse it out to that degree petitioners have not since demonstrated that they reported the dollar_figure as income on their joint_return accordingly they have failed to demonstrate that the payment constituted a deductible business_expense petitioners have not demonstrated that the dollar_figure wood flooring expense constitutes a deductible_repair expense rather than a capital_expenditure further at trial mr campbell admitted that the wood flooring was not placed_in_service until or because the flooring is an item that must be capitalized and was not used until after petitioners cannot claim its cost as a deductible_repair expense nor depreciate it in however we will treat the dollar_figure floor installation kit as a tool which is separate from the wood flooring and need not be capitalized as for the remaining disputed schedule e deductions for repairs petitioners have not conclusively demonstrated to which unit s they were attributable nevertheless through their receipts and bank records petitioners have established that the expenses were incurred in except as to one or two small dollar items where the receipt date has faded and is no longer legible the bank records petitioners submitted merely reflect various purchases and their amounts they do not specify exactly what petitioners purchased or for which specific unit s the purchases were made they also do not provide enough information to determine with any certainty whether those expenses would need to be capitalized many are however for small items that do not appear to be capital in nature and respondent has provided no evidence to the contrary at trial mr campbell acknowledged that petitioners are missing receipts but asserted i think you have to consider the fact that i normally shop at these places for repair-type items for my apartments and i don’t think in the documentation that i do have that there was any evidence that anything was personal in it many of those items cost dollar_figure or less and were from retailers that sell repair and maintenance items the numerous receipts petitioners provided are for the most part consistent with the purchase of regular repair and maintenance items for petitioners’ rental units respondent’s concern for additional details as to each expense regardless of the materiality of the amounts at issue or the surrounding facts reflects a failure to see the forest for the treesdollar_figure the result has been a very inefficient and questionable use of the examination division’s appeals’ and the court’s time petitioners have provided documentation for their schedule e repair and maintenance_expenses but it is not perfect in all respectsdollar_figure however petitioners’ schedule e repair and maintenance_expenses are not subject_to the strict substantiation requirements of sec_274 under cohan v commissioner f 2d pincite petitioners may deduct most of their repair and 10of particular note is the refusal to allow deductions for some items while allowing deductions for other items when all items were purchased at the same store on the same date respondent apparently disallowed those deductions because petitioners had misplaced receipts even though petitioners had produced credit card statements reflecting the purchases for example petitioners’ credit card statement reflects that they made four purchases at sincere plumbing and hardware on date respondent disallowed deductions for three of those purchases on the basis that petitioners had misplaced the receipts while allowing petitioners a dollar_figure deduction for one of those purchases--a faucet for a kitchen sink 11at trial petitioners provided more than big_number pages of receipts bank and accounting_records and tax returns and tax documents petitioners’ records as to these small dollar items show that each expense was incurred and paid the date on which each expense was incurred and the place where each expense was incurred petitioners’ records are in many respects more complete and detailed than those maintained by many individual landlords in comparable rental businesses maintenance_expenses because they have provided a sufficient evidentiary basis for doing so which includes petitioners’ uncontroverted trial testimonydollar_figure because petitioners’ documentation does not permit tracing each expense to a particular unit we will treat one-eighth as attributable to petitioners’ personal unit and nondeductible under sec_262 we will allow petitioners to deduct the remaining seven-eighths of the amounts spent for each of the items listed infra note and appendixes a and b to thi sec_12we will not allow all of petitioners’ claimed schedule e repair and maintenance deductions because some of the claimed expenses are clearly nondeductible for example petitioners claimed a dollar_figure deduction for a date purchase at hollywood video and a dollar_figure deduction for an date purchase at simayof san francisco a jewelry store opiniondollar_figure however we will require petitioners to capitalize and depreciate any expense that exceeds dollar_figure iv whether petitioners are required to capitalize certain expenditures relating to and rilea after concessions the parties dispute whether petitioners are required to capitalize dollar_figure in expenses_incurred to install or replace carpeting dollar_figure ceiling fans dollar_figure tile dollar_figure a toilet dollar_figure and baseboard molding dollar_figure the remaining dollar_figure was for labor performed on petitioners’ rental properties all of the dollar_figure of expenses listed in the missing receipts attachment to respondent’s pretrial memorandum including the dollar_figure paid to home depot on date dollar_figure paid to home depot on date for a homer bucket rtd shtg and a toolbag dollar_figure paid to home depot in date for cedar shims screws and a 48-inch level the dollar_figure flooring installation kit purchased on date dollar_figure paid to laurel ace hardware and dollar_figure paid to foothill hardware in date dollar_figure for pipe tape and dollar_figure paid to home depot dollar_figure and dollar_figure paid to foothill hardware and dollar_figure paid to laurel ace hardware in date dollar_figure and dollar_figure paid to foothill hardware in date dollar_figure paid to home depot and dollar_figure and dollar_figure paid to foothill hardware in date dollar_figure dollar_figure and dollar_figure paid to home depot and dollar_figure and dollar_figure paid to lowe’s in date dollar_figure dollar_figure dollar_figure and dollar_figure paid to home depot dollar_figure paid to laurel ace hardware and dollar_figure paid to foothill hardware in date and dollar_figure dollar_figure and dollar_figure paid to foothill hardware and dollar_figure paid to home depot in date to the extent that any expense listed in the paragraph above is also listed in appendix b to this opinion petitioners are allowed only one deduction for seven-eighths of the expense 14petitioners must use the modified accelerated_cost_recovery_system and depreciate the property over a 5-year recovery_period petitioners argue that they were not required to capitalize those expenses because they were for incidental repairs to their rental properties and because these costs neither materially added to the value of the property nor appreciably prolonged its life but kept the properties in good operating condition sec_263 generally prohibits deductions for capital expenditures nondeductible capital expenditures include any amount_paid out for permanent improvements or betterments made to increase the value of any property sec_263 in contrast deductible expenditures include those made merely to maintain property in operating condition see ill merch trust co v commissioner 4_bta_103 a repair is an expenditure for the purpose of keeping the property in an ordinarily efficient operating condition the distinction between a nondeductible capital_expenditure and a deductible_repair is summarized in sec_1_162-4 income_tax regs the cost of incidental repairs which neither materially add to the value of the property nor appreciably prolong its life but keep it in an ordinarily efficient operating condition may be deducted as an expense provided the cost of acquisition or production or the gain_or_loss basis of the taxpayer’s plant equipment or other_property as the case may be is not increased by the amount of such expenditures repairs in the nature of replacements to the extent that they arrest deterioration and appreciably prolong the life of the property shall either be capitalized and depreciated in accordance with sec_167 or charged against the depreciation_reserve if such an account is kept the deductibility of repair expenses also depends upon the context in which the repairs are made courts have held that expenses_incurred as part of a general plan of rehabilitation must be capitalized even if they would have been deductible as ordinary and necessary business_expenses if separately incurred see 400_f2d_686 10th cir 108_tc_265 although it is a close call petitioners may deduct the amounts paid for the tile baseboard molding and toilet because we are satisfied that those expenses were incurred to maintain rather than improve the rental units for the reasons provided below petitioners may not deduct the carpeting ceiling fan and labor costs petitioners are required to capitalize those expenses concerning the carpeting respondent correctly notes that petitioners did not provide any evidence aside from mr campbell’s self-serving testimony as to when the original carpet was purchased in each apartment unit and when each unit’s carpet was replaced in any event the cost of the original carpet should have been capitalized when it was installed and the remaining undepreciated cost of the carpet should have been deducted when it was removed and scrapped the purchase of new carpeting to replace existing carpeting was an improvement or replacement and not a repair accordingly petitioners are required to capitalize and depreciate it mr campbell testified that the ceiling fans were purchased as decorative items to be added to the rental units in place of the lights by mr campbell’s own testimony the ceiling fans were improvements or replacements and not repairs petitioners paid the dollar_figure in disputed labor expenses to someone named alex cuevas at trial mr campbell was unable to remember exactly what alex cuevas had done for petitioners in mr campbell testified that alex does a lot of things for me i could not tell you specifically what alex does but what alex will do is he will walk around with me and just simply make incidental repairs for me like fix this fix that you know just making incidental repairs because they have provided no other evidence as to the nature of alex cuevas’s work on their rental properties petitioners have not demonstrated that they are entitled to claim a current deduction rather than capitalize the cost of his labor v automobile expenses subject_to strict substantiation under sec_274 certain business_expenses described in sec_274 are subject_to strict substantiation rules that supersede the cohan doctrine 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 applies to any traveling expense including meals_and_lodging away from home entertainment amusement and recreational expenses any expense for gifts or the use of listed_property as defined in sec_280f including passenger automobiles to deduct expenses to which sec_274 applies the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use which includes mileage in the case of automobiles the time and place of the travel entertainment or use its business_purpose and the business relationship to the taxpayer of each expenditure or use sec_274 flush language the parties dispute petitioners’ claimed schedule c deductions which were based on the actual cost method of dollar_figure for automobile insurance15 and dollar_figure for car and truck expensesdollar_figure respondent also disputes dollar_figure of the dollar_figure in 15that amount comprises dollar_figure that mr campbell paid his automobile insurance_company and dollar_figure in membership fees that he paid the american automobile association 16in his general ledger mr campbell listed dollar_figure in automobile expenses relating to his schedule c business he asserts that he used the nissan maxima dollar_figure percent for business which explains the claimed dollar_figure deduction dollar_figure x it is unclear how he came up with his percentage of business use particularly in light of his less-than-perfect recordkeeping we also note that the parties had disputed whether petitioners were entitled to dollar_figure in claimed schedule c deductions for depreciation and sec_179 expense on brief petitioners concede that issue auto and travel_expenses that petitioners claimed as deductions on schedule e petitioners concede that item on brief mr campbell owns four automobiles a nissan maxima a toyota pickup truck model unknown a honda civic and a chevrolet impala mr campbell testified that the nissan maxima is used for his schedule c business and that the toyota truck is used for his schedule e business but that the personal automobiles are used sometimes in business he then apparently conceded that petitioners are not entitled to any deductions relating to the honda civic or the chevrolet impaladollar_figure after the parties’ concessions all of the disputed automobile-related deductions appear to be schedule c deductions relating to the nissan maxima mr campbell has presented a copy of a day planner in an attempt to satisfy the requirements of sec_274 he has fallen far short the day planner entries are devoid of much vital information they do not list which of mr campbell’s four automobiles were used the number of miles traveled the amount of use or the specific business_purpose of those miles some of the entries are incomprehensible moreover at trial mr campbell conceded that a dollar_figure payment and a dollar_figure payment that 17although petitioners had claimed a schedule c deduction for automobile insurance paid on all four vehicles at trial mr campbell testified that an adjustment was warranted and that i think that the relative percentage of the nissan maxima and the truck to the whole value should be allowed petitioners claimed in schedule c deductions for automobile expenses are nondeductible personal expenses related to the chevrolet impala petitioners have provided receipts for parking fuel and repair expenses but there is no way of telling to which of mr campbell’s four automobiles they relate regarding the parking fees at trial mr campbell testified that although the garage at which he parked is near his place of employment with bart he needed his car apparently the nissan maxima to deal with business as it arises as to the nissan maxima he also testified i should get to take a percent deduction however i only take a percent deduction because i consider it a commute from my home to my job but since i’m required to come back the first thing i’m required to do when i return from my job or even if there’s an emergency or whatever else is to check out those apartments okay mr campbell’s conclusory testimony is strained and we reject itdollar_figure petitioners have not satisfied the strict substantiation requirements of sec_274 with respect to the nissan maxima see sec_1_274-5t temporary income_tax regs fed reg date accordingly we sustain respondent’s 18petitioners live in one of the four units in rilea and rent out the other three units mrs campbell testified that rilea which also contains four units is about a quarter of a block away from rilea and that it takes her about three minutes to walk from rilea to rilea adjustments as to petitioners’ claimed schedule c deductions for insurance dollar_figure and for car and truck expenses dollar_figure vi sec_6662 penalty under sec_7491 respondent bears the burden of production with respect to petitioners’ liability for the sec_6662 penalty this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 respondent has done so subsection a of sec_6662 imposes an accuracy-related_penalty on an underpayment_of_tax that is equal to percent of any underpayment that is attributable to a list of causes in subsection b among the causes justifying the imposition of the penalty are negligence or disregard of rules or regulations and any substantial_understatement_of_income_tax sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of this title d isregard is defined to include any careless reckless or intentional disregard id under caselaw ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir 19that is except as to dollar_figure that respondent has conceded affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 there is a substantial_understatement_of_income_tax for an individual in any_tax year where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 however the amount of the understatement is reduced to the extent attributable to an item for which there is or was substantial_authority for the taxpayer’s treatment thereof or with respect to which the relevant facts were adequately disclosed on the taxpayer’s return or an attached statement and there is a reasonable basis for the taxpayer’s treatment of the item see sec_6662 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs on brief petitioners argue only that they are not liable for the penalty because their claimed deductions were proper they have not even attempted to demonstrate reasonable_cause and good_faith with respect to the underpayment because mr campbell is a c p a who knew or should have known that petitioners were claiming many deductions to which they were not entitled petitioners were negligent in underpaying their federal_income_tax because they have not demonstrated reasonable_cause and good_faith for the underpayment we sustain the sec_6662 penaltydollar_figure the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing and concessions made by the parties decision will be entered under rule 20because the underpayment is attributable to negligence we need not determine whether after accounting for respondent’s concessions and the deductions that we have allowed petitioners substantially understated their federal_income_tax liability appendix a summary of our conclusions as to each of the adjustments in the notice_of_deficiency amount of adjustment dollar_figure dollar_figure amount conceded by p and or r additional deduction allowed as a result of our opinion if any parties agree that ps are entitled to a dollar_figure deduction dollar_figure ps concede dollar_figure in auto and travel deductions r concedes that ps have substantiated dollar_figure of repair expenses the parties have settled the remaining schedule e deductions for all other rental expenses eg utilities and taxes dollar_figure2 dollar_figure p concedes dollar_figure r concedes dollar_figure dollar_figure adjustment schedule e depreciation expense or depletion schedule e all other rental expenses claimed schedule c meals and entertainment 1the parties dispute whether a portion of the repair expenses must be capitalized we addressed that issue in our opinion 2appendix b contains a detailed list of expenses that we are allowing petitioners to deduct to the extent of seven-eighths of the stated amounts petitioners must capitalize and depreciate any expense over dollar_figure petitioners must use the modified accelerated_cost_recovery_system and depreciate the property over a 5-year recovery_period dollar_figure r concedes dollar_figure dollar_figure n a dollar_figure p concedes all dollar_figure dollar_figure parties agree that ps are entitled to a dollar_figure deduction dollar_figure parties agree that ps are entitled to a dollar_figure deduction dollar_figure dollar_figure dollar_figure dollar_figure depreciation and carryover loss will be resolved in rule computation dollar_figure parties agree that ps are entitled to a dollar_figure deduction dollar_figure dollar_figure n a issue will be resolved in rule computation schedule c insurance other than health schedule c car and truck expenses schedule c depreciation and sec_179 expense schedule c other expenses schedule c expenses for business use of home schedule c all other expenses claimed self employment adjusted_gross_income adjustment appendix b additional deductible schedule e expenses seller kelly-moore home depot airport appliance airport appliance foothill home center laurel ace hardware home depot home depot laurel ace hardware foothill hardware frigidaire consumer service home depot home depot sincere plumbing and hardware amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure date of purchase sincere plumbing and hardware sincere plumbing and hardware home depot home depot home depot home depot laurel ace hardware sears roebuck home depot home depot home depot laurel ace hardware sears roebuck home depot home depot laurel ace hardware home depot dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure home depot home depot home depot home depot home depot floor dimensions sincere plumbing and hardware foothill home center home depot office depot laurel ace hardware lowe’s home depot home depot laurel ace hardware laurel ace hardware dal-tile foothill home center dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure home depot foothill home center foothill hardware home depot laurel ace hardware dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure
